NUMBER 13-22-00022-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


MARY KAYLENE VELEZ,                                                         Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 51st District Court
                        of Tom Green County, Texas.


                          ORDER OF ABATEMENT
              Before Justices Benavides, Hinojosa, and Silva
                            Order Per Curiam

      This matter is before the Court on its own motion. Appellant’s brief was originally

due on April 6, 2022. The Court has granted appellant four extensions for time to file the

brief making the brief due on or before July 11, 2022. On July 20, 2022, the Clerk of the

Court notified appellant’s counsel, the Honorable John E. Sutton, that the brief was now
past due. To date, appellant’s brief has not been filed and no additional extensions have

been requested.

       Accordingly, we now abate this appeal and remand the cause to the trial court for

further proceedings pursuant to Rule 38.8(b)(2) and (3) of the Texas Rules of Appellate

Procedure. Upon remand, the trial court shall utilize whatever means necessary to make

appropriate findings and recommendations concerning the following: (1) whether

appellant desires to prosecute this appeal; (2) why appellant’s counsel has failed to file a

brief and whether counsel has effectively abandoned the appeal; (3) whether appellant

has been denied effective assistance of counsel; (4) whether appellant’s counsel should

be removed; and (5) whether appellant is indigent and entitled to court-appointed

counsel.

       If the trial court determines that appellant does want to continue the appeal, that

present counsel should be removed, and that appellant is indigent and entitled to court-

appointed counsel, the trial court shall appoint new counsel to represent appellant in this

appeal. If new counsel is appointed, the name, address, email address, telephone

number, and state bar number of said counsel shall be included in an order appointing

counsel.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be filed in a supplemental

clerk’s record. Furthermore, the trial court shall cause a supplemental reporter’s record

of any proceedings to be prepared. The supplemental clerk’s record and supplemental




                                             2
reporter’s record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.

                                                         PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
18th day of August, 2022.




                                              3